  Case 15-20408         Doc 37     Filed 01/07/19 Entered 01/07/19 11:16:05              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-20408
         SHAREKA LACRESHA WILLIAMS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/11/2015.

         2) The plan was confirmed on 08/13/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/04/2018.

         6) Number of months from filing to last payment: 40.

         7) Number of months case was pending: 43.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,117.00.

         10) Amount of unsecured claims discharged without payment: $20,839.58.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-20408       Doc 37        Filed 01/07/19 Entered 01/07/19 11:16:05                      Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $7,920.00
       Less amount refunded to debtor                             $19.99

NET RECEIPTS:                                                                                      $7,900.01


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,730.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $343.66
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,073.66

Attorney fees paid and disclosed by debtor:                  $270.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
CITY OF CHICAGO DEPT OF REVENU   Unsecured      3,000.00       4,746.00         4,746.00      1,638.32        0.00
CITY OF CHICAGO EMS              Unsecured         500.00        357.00           357.00        123.24        0.00
COMCAST                          Unsecured           0.00           NA               NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured         500.00        656.74           656.74        226.71        0.00
Cook County Hospital             Unsecured     10,000.00            NA               NA            0.00       0.00
CREDITORS DISCOUNT & AUDIT       Unsecured         208.00           NA               NA            0.00       0.00
IL DEPT OF REVENUE               Unsecured         554.00           NA            113.82          39.29       0.00
IL DEPT OF REVENUE               Secured           554.00        667.82           554.00        554.00      97.70
INTERNAL REVENUE SERVICE         Unsecured      3,000.00       3,322.98         3,322.98      1,147.09        0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured         500.00           NA               NA            0.00       0.00
SPRINT NEXTEL                    Unsecured          50.00           NA               NA            0.00       0.00
ST BERNARD HOSPITAL              Unsecured         500.00           NA               NA            0.00       0.00
ST MARGARET MERCY HEALTH CTR     Unsecured         500.00           NA               NA            0.00       0.00
TFC CREDIT CORP                  Unsecured           0.00      1,391.51         1,391.51           0.00       0.00
TMobile                          Unsecured         500.00           NA               NA            0.00       0.00
UNIVERSITY OF CHICAGO HOSPITAL   Unsecured         500.00           NA               NA            0.00       0.00
US DEPT OF EDUCATION             Unsecured         614.00        618.18           618.18           0.00       0.00
VERIZON WIRELESS                 Unsecured          50.00           NA               NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-20408         Doc 37      Filed 01/07/19 Entered 01/07/19 11:16:05                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                    $554.00            $554.00             $97.70
 TOTAL SECURED:                                             $554.00            $554.00             $97.70

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $11,206.23          $3,174.65              $0.00


Disbursements:

         Expenses of Administration                             $4,073.66
         Disbursements to Creditors                             $3,826.35

TOTAL DISBURSEMENTS :                                                                        $7,900.01


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
